Citation Nr: 1231039	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-00 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increase in the rating assigned for cervical spine degenerative disc disease (DDD) prior to March 12, 2008. 

2.  Entitlement to an increase in the rating assigned for lumbar spine DDD prior to March 12, 2008. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to March 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2008 and May 2009 rating decisions of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

Historically, in July 2003, the Veteran filed a claim of service connection for residuals of an injury in service, to include DDD of the cervical and lumbar spine.  The RO denied the claim in a December 2003 rating decision, which was then appealed to the Board.  A November 2007 Board decision awarded the Veteran service-connection for the cervical and lumbar spine disabilities, and the award was implemented by a February 2008 rating decision.  In that February 2008 rating decision, the RO assigned a 0 percent rating for cervical spine DDD and a 10 percent rating for lumbar spine DDD, both effective July 10, 2003.  [The Veteran has not disagreed with the effective date for the grant of service connection.]  The February 2008 rating decision also notified the Veteran that a VA examination was being scheduled to determine the severity of his symptoms (for purposes of determining the current ratings warranted).  

A VA examination was completed in March 2008, and based on such examination an April 2008 rating decision increased the rating for cervical spine DDD to 30 percent and the rating for lumbar spine DDD to 20 percent, both effective March 12, 2008, (the date of the VA examination).  In May 2008, the Veteran filed a notice of disagreement (NOD) stating that his "...rating of 30 percent for cervical spine should be retroactive to August 1, 2003, the original award date..."  [The RO apparently construed this NOD as disagreeing with the ratings assigned for both his disabilities prior to March 12, 2008.  The Board accepts that interpretation, as not unreasonable. ]  He additionally claimed entitlement to a TDIU rating.  

Hence, the question before the Board is whether the Veteran is entitled to a 30 percent rating for cervical spine disability and/or a 20 percent rating for his lumbar spine disability (or intermediate ratings between those assigned effective July 10, 2003 and those assigned effective March 12, 2008) for any period of time between July 10, 2003 and March 12, 2008.  See Fenderson v. West, 12 Vet. App 119 (1999).  The issues are characterized accordingly

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

A preliminary review of the record reveals these matters are not ready for appellate disposition.

In August 2006 correspondence Dr. YJS stated he had been treating the Veteran for his neck and lower back for "quite some time now."  The record does not reflect any attempt by the RO to secure Dr. YJS's records (or those of any other provider).  Given the nature of the disabilities, it is likely that the Veteran was receiving treatment for them throughout the appellate period (since July 2003).  Because there is a scarcity of clinical data available for rating the disabilities at issue during the appeal period, and clinical records of treatment are needed for a complete disability picture of these disabilities, the treatment records are critical evidence which must be sought.  Notably, the Veteran's cooperation will be needed for VA to secure the private treatment records.

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include indentifying information and releases for private medical records) is not furnished within a year after the date of request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Furthermore, the Veteran alleges that he is unemployable due to his service-connected disabilities.  He has not been afforded a comprehensive VA examination to determine the impact of the service connected disabilities on his employability.  Such an examination is necessary. 
Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify any (and all) providers of treatment he has received for his cervical and lumbar spine DDD since July 2003, and to provide releases for VA to obtain records of any such private evaluations and treatment (to specifically include complete records of treatment by Dr. YJS).  The RO should secure for the record copies of the complete clinical records from all providers identified.  If the Veteran does not respond (within a year) to the requests for identifying information and releases, the claim must be further processed pursuant to 38 C.F.R. § 3.158(a).  If any identified private provider does not respond to the RO's request for records, the Veteran must be so advised, and reminded that ultimately it is his responsibility to ensure that private medical records are received.  

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to assess the cumulative effect that his service connected disabilities would be expected to have on employability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

(a)  Please discuss the functional limitations associated with, and expected effect on employment resulting from the Veteran's service connected disabilities alone (not including the effects of any non-service connected disabilities).
(b)  Please identify any/all types of employment that would be precluded by the limitations due to the Veteran's service-connected disabilities and also any types of employment that would remain feasible despite the service-connected disabilities.  

The examiner must explain the rationale for all opinions.

3.  The RO should arrange for any further development suggested by the results of that sought above.  The RO should then re-adjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


